
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



FLEETWOOD ENTERPRISES, INC.
EDWARD B. CAUDILL RESTRICTED STOCK PLAN AND AGREEMENT


        Fleetwood Enterprises, Inc., a Delaware corporation ("Company"), has
elected to grant to Edward B. Caudill ("Grantee") an award of restricted stock
on the terms and conditions set forth in this Restricted Stock Plan and
Agreement (the "Agreement") effective as of August 12, 2002 (the "Grant Date").
The Company and Grantee have entered into that certain Employment Agreement,
dated as of the date hereof, pertaining to Grantee's appointment to the office
of President and Chief Executive Officer (the "Employment Agreement"). The
purpose of the Agreement is to enable the Company to retain Grantee's services
as the Company's Chief Executive Officer and the granting of common stock under
this Agreement is essential to induce Grantee to accept employment with the
Company.

        1.    Grant of Restricted Stock.    The Company hereby grants to Grantee
one hundred forty-seven thousand eight hundred and sixty (147,860) shares of the
Company's common stock (the "Granted Stock"), subject to the terms, conditions
and restrictions set forth below.

        2.    Grantee Representations.    Grantee hereby represents, warrants,
acknowledges and covenants to the Company that Grantee is acquiring the Granted
Stock for his own account, not as nominee or agent, for investment and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act of 1933, as amended (the
"Securities Act"). Grantee does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Granted Stock.

        3.    Restrictions on the Granted Stock.    Any Granted Stock acquired
by Grantee will be subject to the following restrictions:

        (a)    No Transfer.    The shares of Granted Stock (including any shares
received by Grantee with respect to shares of Granted Stock as a result of stock
dividends, stock splits or any other form of recapitalization or a similar
transaction affecting the Company's securities without receipt of consideration)
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, alienated or encumbered until the restrictions set forth in
Section 3(b) are removed or expire as provided in Section 3(c), and any
additional requirements or restrictions contained in this Agreement have been
satisfied, terminated or expressly waived by the Company in writing.

        (b)    Restrictions in Event of Termination.    In the event Grantee's
service as an employee of the Company terminates, unless waived by the Company
in its discretion, the Company will acquire, at no cost, and Grantee shall
transfer to the Company, all shares of Granted Stock (including any shares
received by Grantee with respect to shares of Granted Stock as a result of stock
dividends, stock splits or any other form of recapitalization or a similar
transaction affecting the Company's securities without receipt of consideration)
that are, at the date of such termination, still subject to the vesting
restrictions imposed under this Section 3, provided however, that if Grantee's
employment is terminated as a result of a Qualifying Termination, and if Grantee
delivers a fully-executed release and waiver of all claims against the Company,
then, upon expiration of any applicable revocation period contained in the
release and waiver, the restrictions set forth in this Section 3(b) shall expire
and lapse as of the date of the Qualifying Termination. For purposes hereof, a
"Qualifying Termination" shall be as defined in Section 3(b) and Section 4(c) of
Grantee's Employment Agreement.

        (c)    Removal of Restrictions in Event of Termination.    The
restrictions imposed under the foregoing provisions of this Section 3 will
expire and be removed, and the shares of Granted Stock (including any shares
received by Grantee with respect to shares of Granted Stock as a result of stock
dividends,

1

--------------------------------------------------------------------------------




stock splits or any other form of recapitalization or a similar transaction
affecting the Company's securities without receipt of consideration) acquired by
Grantee under this Agreement will vest as follows (the "Vesting Schedule"):

(i)96,109 shares will vest on the first anniversary of the Grant Date,

(ii)44,358 shares will vest on the second anniversary of the Grant Date, and

(iii)7,393 shares will vest on the third anniversary of the Grant Date.

The Company shall have the discretion to accelerate the vesting schedule in the
event of death, disability, retirement, change in control of the Company or
otherwise in situations specifically set forth in this Agreement.

        (d)    No Registration; Legends on Certificates.    Grantee understands
that the Granted Stock has not been registered under the Securities Act, or any
state securities law, by reason of a specific exemption therefrom. Therefore,
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration, Grantee may be required to bear the
economic risk of such investment indefinitely. Each certificate representing the
Granted Stock will be endorsed with substantially the following legend:

The securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and may not be sold,
transferred, assigned or hypothecated unless (i) there is an effective
registration statement under the Securities Act covering such securities,
(ii) the sale is made in accordance with Rule 144 under the Securities Act and
the Company and its legal counsel are provided with reasonably satisfactory
evidence that the requirements of Rule 144 have been satisfied, or (iii) the
Company receives an opinion of counsel for the holder of these securities,
reasonably satisfactory to the Company, stating that such sale, transfer,
assignment or hypothecation is exempt from the registration and prospectus
delivery requirements of the Securities Act.

Further, each certificate representing any unvested portion of the Granted Stock
will be endorsed with substantially the following legend:

The securities evidenced by this certificate are subject to certain limitations
on transfer as set forth in that certain Edward B. Caudill Restricted Stock Plan
and Agreement, dated as of August 12, 2002, between the Company and Edward B.
Caudill (a copy of which is available for inspection at the offices of the
Company).

Grantee understands that the Company may instruct any transfer agent not to
register the transfer of any of the Granted Stock, unless the conditions
specified in the foregoing legends are satisfied.

        4.    Voting and Other Rights.    Notwithstanding anything to the
contrary in the foregoing, during the period prior to the lapse and removal of
the restrictions set forth in Section 3, except as otherwise provided herein,
Grantee will have all of the rights of a stockholder with respect to all of the
Granted Stock, including without limitation the right to vote such Granted Stock
and the right to receive all dividends or other distributions with respect to
such Granted Stock. In connection with the payment of such dividends or other
distributions, the Company will be entitled to deduct any taxes or other amounts
required by any governmental authority to be withheld and paid over to such
authority for Grantee's account.

        5.    Escrow of Unvested Shares.    With respect to each unvested share
of Granted Stock (including any shares received by Grantee with respect to
shares of Granted Stock as a result of stock dividends, stock splits or any
other form of recapitalization or a similar transaction affecting the Company's
securities without receipt of consideration), the Secretary of the Company, or
such other escrow holder as the Secretary may appoint, shall retain physical
custody of the certificate representing such share until the restrictions
imposed under this Agreement with respect to such share expire or shall have
been removed, whereupon the certificate representing such share shall be
delivered to Grantee; provided, however, that if

2

--------------------------------------------------------------------------------


other still unvested shares of Granted Stock are also represented by the same
stock certificate, then such certificate shall be retired and new certificates
representing the vested and unvested portions of the Granted Stock shall be
issued in place of the existing certificate. The certificate representing the
vested Granted Stock shall be delivered to the Grantee and the certificate
representing the still unvested shares of Granted Stock shall be retained by the
escrow holder.

        6.    Expiration of Restrictions.    As soon as practicable after the
lapse and removal of the restrictions applicable to all or any portion of the
Granted Stock as provided in Section 3, the Company will release the
certificate(s) representing such Granted Stock to Grantee, provided that
(a) Grantee has paid to the Company, by cash or check, an amount sufficient to
satisfy any taxes or other amounts required by any governmental authority to be
withheld and paid over to such authority for Grantee's account, or otherwise
made arrangements satisfactory to the Company for the payment of such amounts
through withholding or otherwise, and (b) Grantee has, if requested by the
Company, made appropriate representations in a form satisfactory to the Company
that such Granted Stock will not be sold other than (i) pursuant to an effective
registration statement under the Securities Act, or an applicable exemption from
the registration requirements of such Act; (ii) in compliance with all
applicable state securities laws and regulations; and (iii) in compliance with
all terms and conditions of this Agreement.

        7.    Section 83(b) Election.    Grantee understands that Grantee may
make an election pursuant to Section 83(b) of the Internal Revenue Code (the
"Code") within thirty (30) days after the date Grantee acquired the Granted
Stock hereunder, or comparable provisions of any state tax law, to include in
Grantee's gross income the fair market value (as of the date of acquisition) of
the Granted Stock. Grantee may make such an election only if, prior to making
any such election, Grantee (a) notifies the Company of Grantee's intention to
make such election, by delivering to the Company a copy of the fully-executed
Section 83(b) Election Form attached hereto as Exhibit A, and (b) pays to the
Company an amount sufficient to satisfy any taxes or other amounts required by
any governmental authority to be withheld or paid over to such authority for
Grantee's account, or otherwise makes arrangements satisfactory to the Company
for the payment of such amounts through withholding or otherwise. Grantee
understands that if Grantee does not make a proper and timely Section 83(b)
election, generally under Section 83 of the Code, at the time the forfeiture
restrictions applicable to the Granted Stock lapse, Grantee will recognize
ordinary income and be taxed in an amount equal to the fair market value (as of
the date the forfeiture restrictions lapse) of the Granted Stock. For this
purpose, the term "forfeiture restrictions" includes the right of the Company to
acquire the Granted Stock pursuant to its rights under Section 3(b) of this
Agreement.

        Grantee acknowledges that it is Grantee's sole responsibility, and not
the Company's, to file a timely election under Section 83(b), even if Grantee
requests the Company or its representative to make this filing on Grantee's
behalf. Grantee is relying solely on Grantee's advisors with respect to the
decision as to whether or not to file a Section 83(b) election.

        8.    Merger, Consolidation or Reorganization.    In the event of a
merger, consolidation or other reorganization of the Company in which the Common
Stock of the Company is exchanged for cash, securities or other property
("Exchange Consideration"), Grantee will be entitled to receive a proportionate
share of the Exchange Consideration in exchange for the Granted Stock Grantee
acquired; provided, however, that Grantee's share of the Exchange Consideration
shall be subject to the vesting restrictions imposed under Section 3, unless the
Company's Board of Directors, in its discretion, accelerates the Vesting
Schedule.

        9.    No Right to Continued Employment.    This Agreement does not
confer upon Grantee any right to continue as an employee of the Company or one
of its subsidiaries, nor does it limit in any way the right of the Company or a
subsidiary to terminate Grantee's services to the Company or the subsidiary at
any time, with or without cause. Unless otherwise set forth in a written
agreement binding upon the Company or the subsidiary, Grantee's employment by
the Company or a subsidiary is "at will." Any questions as to whether

3

--------------------------------------------------------------------------------


and when there has been a termination of Grantee's employment, the reason (if
any) for such termination, and/or the consequences thereof under the terms of
this Agreement, shall be determined by the Company's Board of Directors in its
sole discretion, and the Board of Directors' determination thereof shall be
final, binding and conclusive.

        10.    Good Faith Actions.    All actions taken and all interpretations
and determinations made with respect to this Agreement by the Company's Board of
Directors or a committee thereof in good faith shall be final and binding upon
Grantee, the Company and all other interested parties with respect to all
matters relating to this Agreement. No members of the Company's Board of
Directors or a committee thereof shall be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.

        11.    Compliance with Laws.    This Agreement and the issuance and
delivery of the Granted Stock and the payment of money under this Agreement are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. The Company will be under no obligation to register or
qualify the issuance of the Granted Stock under the Securities Act or applicable
state securities laws and the Company shall not be obligated to grant, issue,
deliver or effect any transfer of Granted Stock unless such grant, issuance,
delivery or transfer is at such time effectively registered or exempt from
registration under applicable state and federal securities laws. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

        12.    Lock-Up Agreements.    Grantee agrees as a condition to receipt
of the Granted Stock that, in connection with any public offering by the Company
of its equity securities and upon the request of the Company and the principal
underwriter (if any) in such public offering, the Granted Stock may not be sold,
offered for sale, encumbered, or otherwise disposed of or subjected to any
transaction that will involve any sales of securities of the Company, without
the prior written consent of the Company or such underwriter, as the case may
be, for a period of not more than 365 days after the effective date of the
registration statement for such public offering. The Grantee will, if requested
by the Company or the principal underwriter, enter into a separate agreement to
the effect of this Section 12.

        13.    Governing Law.    This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choice or laws, of the State
of California applicable to agreements made and to be performed wholly within
the State of California.

        14.    No Assignment.    Neither this Agreement nor any rights granted
herein are assignable by Grantee.

        15.    Interpretation.    Headings herein are for convenience of
reference only, do not constitute a part of the Agreement, and will not affect
the meaning or interpretation of the Agreement. References herein to Sections
are references to the referenced Section hereof, unless otherwise specified.

        16.    Severability.    Should any provision of this Agreement be held
to be unenforceable or invalid for any reason, the remaining portions or
provisions of this Agreement shall be unaffected by such holding.

        17.    Agreement Binding on Successors.    This Agreement shall be
binding upon the successors and assigns of the Company and upon Grantee and
Grantee's heirs, executors, administrators, personal representatives, and
successors in interest.

4

--------------------------------------------------------------------------------


        18.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.


August 12, 2002
 
 
COMPANY
 
GRANTEE
Fleetwood Enterprises, Inc.,
 
 
By:
 
/s/ Forrest D. Theobald

--------------------------------------------------------------------------------

(Signature)
 
/s/ Edward B. Caudill

--------------------------------------------------------------------------------

(Signature)
 
 
Forrest D. Theobald,
Sr. Vice President and General Counsel
 
Edward B. Caudill,
President and Chief Executive Officer     (Printed Name and Title)   (Printed
Name and Title)


5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



FLEETWOOD ENTERPRISES, INC. EDWARD B. CAUDILL RESTRICTED STOCK PLAN AND
AGREEMENT
